DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

Claim 1 is objected to because of the following informalities:  the claim alternately recites an “imaging system” and the “imagining system” in the first line of the claim.  The examiner assumes that the claim contains a typographical error and is intended to recite an “imaging system” throughout.  Appropriate correction is required.

Claim 1 is further objected to because of the following informalities:  the claim recites “a diffuser…, the diffuser comprises a random patterned surface or a pseudo-random surface configured to cause a reflected portion of the light beam to… scatter as reflected as reflected rays….”  The examiner assumes that the claim contains a typographical error and is intended to recite “… scatter back into the laser diode as reflected rays.”  Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 11,009,718.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are entirely overlapped in scope with the claims of the cited U.S. Patent.

Claim 1 of Instant Application
Claim 1 of U.S. 11,009,718
1.  An imaging system for reducing laser speckling, the imagining system


a laser diode to generate a light beam, having a wavelength within a visible spectrum;

a modulator to vary a current for driving the laser diode; and


a diffuser to receive the light beam, wherein the diffuser comprises a random patterned surface or a pseudo-random surface configured to cause a reflected portion of the light beam to bounce off the random patterned surface or the pseudo-random surface and scatter back into the laser diode [[as reflected]] as reflected rays to generate a chaotic laser pattern, 





and further to cause a transmitted portion of the light beam to pass therethrough.


near eye display system, comprising:


a laser diode configured to generate a light beam, wherein the light beam has a wavelength within a visible spectrum;

a modulator coupled to the laser diode, the modulator configured to vary a current for driving the laser diode;

a diffuser optically coupled to the laser diode, wherein the diffuser comprises a random patterned surface or a pseudo-random surface configured to cause a plurality of light beams including the light beam to bounce off the random patterned surface or the pseudo-random surface and scatter back into the laser diode as reflected beams to generate a chaotic laser pattern; and



wherein the diffuser is also configured to allow a transmitted portion of the light beam to pass therethrough and onto the 2D spatial light modulator.


Claim 1 of the instant application directed to an “imaging system” is merely a broader representation of Claim 1 of the cited U.S. Patent directed to a “near-eye display system” requiring the same components disposed to perform the same function.  (It should be noted that a Restriction Requirement issued on 04 November 2019 in Application Number 16/028,313, corresponding to the cited U.S. Patent 11,009,718, was withdrawn on 11 December 2020.)

Claims 2-8 of Instant Application
Claims 2-8 of U.S. 11,009,718
2. The imaging system of claim 1, wherein the modulator varies the current based at least on a second chaotic laser pattern.



4. The imaging system of claim 1, further comprising:  a second diffuser disposed on an opposite side of the diffuser from the laser diode, wherein the second diffuser receives the transmitted portion of the light beam passing through the diffuser.

5. The imaging system of claim 1, further comprising:  a lens disposed on an opposite side of the diffuser from the laser diode to receive the transmitted portion of the light beam passing through the diffuser; and

a multimode fiber disposed on an opposite side of the lens from the diffuser to modify a timing of the portion of the 


6. The imaging system of claim 1, further comprising:  a projection light source;
a beam splitter disposed on an opposite side of the diffuser from the laser diode to receive light from the projection light source and the diffuser; and
a micro-display for receiving light from the beam splitter.


7.  The imaging system of claim 6, wherein the micro-display comprises at 

8. The imaging system of claim 1, further comprising a homogenizer to smooth out irregularities in the light beam to create a uniform pattern.




4.  The near eye display system of claim 1, further comprising:  a second diffuser disposed on an opposite side of the diffuser from the laser diode, wherein the second diffuser receives a second portion of the light beam.


5.  The near eye display system of claim 1, further comprising:  a lens disposed on an opposite side of the diffuser from the laser diode to receive a second portion of the light beam passing through the diffuser; and 

a multimode fiber disposed on an opposite side of the lens from the diffuser to modify a timing of the second portion of 

6.  The near eye display system of claim 1, further comprising:  a projection light source;
a beam splitter disposed on an opposite side of the diffuser from the laser diode to receive light from the projection light source and the diffuser; and
a micro-display for receiving light from the beam splitter.

7.  The near eye display system of claim 6, wherein the micro-display 

8.  The near eye display system of claim 1, further comprising a homogenizer to smooth out irregularities in the light beam to create a uniform pattern.



Again, Claims 2-8 of the instant application are merely a broader representation of Claims 2-8 of the cited U.S. Patent requiring the same components disposed to perform the same functions.


Response to Arguments

Applicant's arguments filed 30 November 2021 have been fully considered but they do not fully address all of the issues presented in the Non-Final Rejection mailed 31 August 2021.  In particular, the examiner generally agrees with the applicant’s assertion that the prior art of record does not appear to teach or fairly suggest the combination of features recited in independent Claim 1, including the newly claimed “a diffuser to receive the light beam, wherein the diffuser comprises a random patterned Claims 1-8 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622